Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Application Serial No. 16/2020887, now US Patent No.:10645533, filed November 28, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/1/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 5-10, and 13-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being patentable over claims 1, 5-9, 13-17, and 19 of parent U.S. Patent No. US 10, 645, 533 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 5-10, and 13-19 of the instant application merely broadens the scope of the claims 1, 5-9, 13-17, and 19 of the A Patent by eliminating the elements and their functions of the claims, and claims 1-2, 5-10, and 13-19 of this instant application is therefore an obvious variant thereof.
Instant Application 16833720
Patent 10,645,533  
1. A method comprising: selecting, by a device, a target cell and neighbor cells of a wireless network; determining, by the device, one or multiple candidate tracking area codes based on tracking area codes of the neighbor cells; calculating, by the device, first values of the 
2. The method of claim 1, further comprising: providing, by the device, a remedial measure when it is determined that the tracking area code of the target cell is the island tracking area code. 

a remedial measure when it is determined that the tracking area code assigned to the target cell is the island tracking area code.

5. The method of claim 1, wherein the calculating of the one or multiple second values comprises: selecting, by the device, a first set of neighbor cells whose tracking area code matches the one of the one or multiple candidate tracking area codes; and aggregating, by the device, each first value of the first set of neighbor cells.
6. The method of claim 1, wherein the determining whether further comprises: comparing, by the device, the one of the one or multiple candidate tracking area codes to the tracking area code of the target cell; and determining, by the device, whether the one of the one or multiple candidate tracking area codes matches the tracking area code of the target cell. 




7. The method of claim 6, further comprising: comparing, by the device, one of the one or multiple probability values of the one of the one or multiple candidate values to a threshold probability value when the one of the one or multiple candidate tracking area codes does not match the tracking area code assigned to the target cell; determining, by the device, whether the one of the one or multiple probability values of the one of the one or multiple candidate value satisfies the threshold probability value; and determining, by the device, that the tracking area code assigned to the target cell is the island tracking area code when it is determined that the one of the one or multiple probability values of the one of the one or multiple candidate value satisfies the threshold probability value.
8. The method of claim 7, further comprising: replacing, by the device, the tracking area code of the target cell with the one of the one or multiple candidate tracking area codes. 

8. The method of claim 7, wherein the providing further comprises: replacing, by the device, the tracking area code assigned to the target cell with the one of the one or multiple candidate tracking area codes.
9. A device comprising: a communication interface; a memory, wherein the memory stores instructions; and a processor, wherein the processor executes the instructions to: select a target cell and neighbor cells of a wireless network; determine one or multiple candidate tracking area codes based on tracking area codes of the neighbor cells; calculate first values of the neighbor cells based on distance values between the neighbor cells and the target cell; calculate one or multiple second values for the one or multiple candidate tracking area codes based on the first values and the one or multiple candidate tracking area codes; select one of the one or multiple candidate tracking area codes; and determine whether a tracking area code of the target cell is an island tracking area code based on the one of the one or multiple candidate tracking area codes. 
10. The device of claim 9, wherein the processor further executes the instructions to: provide a remedial measure when it is determined that the tracking area code of the target cell is the island tracking area code. 

9. A device comprising: a communication interface; a memory, wherein the memory stores instructions; and a processor, wherein the processor executes the instructions to: receive tracking area code assignment data that indicates tracking area codes that are assigned to cells of a wireless access network; select, in response to the receipt of the tracking area code assignment data, a target cell of the cells and neighbor cells of the cells relative to the target cell, based on the tracking area code assignment data; determine, in response to the selection, one or multiple candidate tracking area codes based on tracking area codes currently assigned to the neighbor cells; calculate, in response to the determination, distance values between the neighbor cells and the target cell; calculate, in response to the calculation of the distance values, first values of the neighbor cells based on the distance values; calculate, in response to the calculation of the first values, one or multiple second values for the one or multiple candidate tracking area codes based on the first values and the one or multiple candidate tracking area codes; calculate, in response to the calculation of the 

13. The device of claim 9, wherein, when calculating of the one or multiple second values, the processor further executes the instructions to: select a first set of neighbor cells whose tracking area code matches the one of the one or multiple candidate tracking area codes; and aggregate each first value of the first set of neighbor cells.
14. The device of claim 9, wherein, when determining whether, the processor further executes the instructions to: compare the one of the one or multiple candidate tracking area codes to the tracking area code of the target cell; and determine whether the one of the one or multiple candidate tracking area codes matches the tracking area code of the target cell. 

14. The device of claim 9, wherein, when determining whether, the processor further executes the instructions to: compare the one of the one or multiple candidate tracking area codes to the tracking area code assigned to the target cell; and determine, in response to the comparison, whether the one of the one or multiple candidate tracking area codes matches the tracking area code assigned to the target cell.
15. The device of claim 14, wherein the processor further executes the instructions to: calculate one or multiple probability values based on the one or multiple second values; compare one of the one or multiple probability values of the one of the one or multiple candidate values to a threshold probability value when the one of the one or multiple candidate tracking area codes does not match the tracking area code of the target cell; and determine that the tracking area code of the target cell is the island tracking area code when the one of the one or multiple probability values of the one of the one or multiple candidate value satisfies the threshold probability value. 

15. The device of claim 14, wherein the processor further executes the instructions to: compare one of the one or multiple probability values of the one of the one or multiple candidate values to a threshold probability value when the one of the one or multiple candidate tracking area codes does not match the tracking area code assigned to the target cell; determine whether the one of the one or multiple probability values of the one of the one or multiple candidate value satisfies the threshold probability value; and determine that the tracking area code assigned to the target cell is the island tracking area code when it is determined that the one of the one or multiple probability values of the one of the one or multiple candidate value satisfies the threshold probability value.

16. The device of claim 15 wherein, when providing, the processor further executes the instructions to: replace the tracking area code assigned to the target cell with the one of the one or multiple candidate tracking area codes.
17. A non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to: select a target cell and neighbor cells of a wireless network; determine one or multiple candidate tracking area codes based on tracking area codes of the neighbor cells; calculate first values of the neighbor cells based on distance values between the neighbor cells and the target cell; calculate one or multiple second values for the one or multiple candidate tracking area codes based on the first values and the one or multiple candidate tracking area codes; select one of the one or multiple candidate tracking area codes; and determine whether a tracking area code of the target cell is an island tracking area code based on the one of the one or multiple candidate tracking area codes. 
18. The non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed cause the device to: provide a remedial measure when it is determined that the tracking area code of the target cell is the island tracking area code. 

17. A non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to: receive tracking area code assignment data that indicates tracking area codes that are assigned to cells of a wireless access network; select, in response to the receipt of the tracking area code assignment data, a target cell of the cells and neighbor cells of the cells relative to the target cell, based on the tracking area code assignment data; determine, in response to the selection, one or multiple candidate tracking area codes based on tracking area codes currently assigned to the neighbor cells; calculate, in response to the determination, distance values between the neighbor cells and the target cell; calculate, in response to the calculation of the distance values, first values of the neighbor cells based on the distance values; calculate, in response to the calculation of the first values, one or multiple second values for the one or multiple candidate tracking area codes based on the first values and the one or multiple candidate tracking area codes; calculate, in response to the calculation of the one or multiple second values, one or multiple probability values based on the one or multiple second values; select, in response to the calculation of the one or multiple probability values, one of the one or multiple candidate tracking area codes; determine, in response to the selection of the one of the one or multiple candidate tracking area codes, whether a tracking area code assigned to the target cell is an island tracking area code based on the one of the one or multiple candidate tracking area codes; and provide a remedial measure when it is determined that the tracking area code assigned to the target cell is the island tracking area code.
19. The non-transitory computer-readable storage medium of claim 17, wherein the instructions to determine whether further comprise instructions, which when executed cause the device to: compare the one of the 




Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-2, 5-10, and 13-19 of the instant application merely broaden the scope of the claims 1, 5-9, 13-17 and 19 of 10, 645, 533.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-3, 9-11, 17-18 and  20 are rejected under 35 U.S.C. 103 as being patentable over Mondale et al. (US Pub. No.: 2016/0142931), and further in view of Sarkar et al. (US Pub. No.: 2016/0029253).

As per claim 1, Mondale disclose A method comprising: 
selecting, by a device (see Fig.13, 18-26, network node 64 (e.g., the SON server 42), a target cell (see Fig.19. cell1, Fig. 26, target eNB 18-3) and neighbor cells (see Fig.19. cell 2, Fig.26. a neighbor of the source eNB 18-1) of a wireless network; 
calculating, by the device, first values of the neighbor cells based on distance values between the neighbor cells and the target cell (see para. 0117, 0118, eNBs 18-1, 18-2, and 18-3 are E-UTRAN cells. Physical site information (e.g., latitude and longitude of the eNBs 18-1 and 18-3), which is available in the database 50 of the SON server 42, is used to calculate the distance between the eNB 18-1 and the eNB 18-3. If the distance is less than the predefined threshold, then the neighbor relation between the eNBs 18-1 and 18-3 is added); 

Mondale however does not explicitly disclose determining, by the device, one or multiple candidate tracking area codes based on tracking area codes of the neighbor cells; and calculating, by the device, one or multiple second values for the one or multiple candidate tracking area codes based on the first values and the one or multiple candidate tracking area codes; selecting, by the device, one of the one or multiple candidate tracking area codes; and determining, by the device, whether a tracking area code of the target cell is an island tracking area code based on the one of the one or multiple candidate tracking area codes.


Shakar however disclose determining, by a device (see Fig.1-Fig.5 para. 0009, eNB 20 interfacing with a Self Organizing Network-Optimization Manager (SON-OM) server), one or multiple candidate tracking area codes based on tracking area codes of the neighbor cells (see para.0009, when Cell A receives PCI=5 (i.e., the PCI of Cell B) from the UE 16, Cell A may conclude that this PCI value is not known. Then, Cell A may instruct the UE 16 to read, using this newly-discovered PCI as a parameter, the CGI or ECGI for Cell B, the Tracking Area Code (TAC) of Cell B, and all the Public Land Mobile Network Identities (PLMN IDs) of the available cells of the related neighbor Cell B. This operation is shown by arrow 36 in FIG. 1 and block 36 in FIG. 2); 
calculating, by the device, one or multiple second values for the one or multiple candidate tracking area codes based on first values and the one or multiple candidate tracking area codes (see para. 0009, 0044-0046, at block 62, the source eNB compare the distance and tier value against corresponding pre-defined thresholds and determine that the distance is greater than a first threshold and the tier value is greater than a second threshold);
selecting, by the device, one of the one or multiple candidate tracking area codes (see para. 0009, 0044-0046, 0067-0067, Fig.6, FIG. 6 is an exemplary illustration of how a tier value for a target cell may be determined according to one embodiment of the present disclosure. The term "tier", as used herein, may refer to the number of "layers" of cell sites between a source cell such as, for example, the source cell 82 in FIG. 5, and a target cell such as, for example, the target cell 84 in FIG. 5. Each "layer" may comprise of cell sites which are approximately grouped to fall on the locus of a system-defined (albeit imaginary) circle or substantially circular boundary whose center is the source cell. Multiple such concentric circles or substantially circular boundaries 115-118 may be defined, for example, by a SON-OM server according to one embodiment of the present disclosure as a computational tool to create different "tiers" 120-122 of cell sites located between the source cell 82 and the target cell 84. Per para 0068, selecting the target cell 84 since it has a higher tier value); and 
determining, by the device, whether a tracking area code of the target cell is an island tracking area code based on the one of the one or multiple candidate tracking area codes (see para. 0069-0074, the source eNB 82 may receive from the SON-OM server "FALSE" values for isHoAllowed and isRemoveAllowed parameters in the context of the source cell's recently-identified neighbor relation with 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, by a device, one or multiple candidate tracking area codes based on tracking area codes of the neighbor cells; and calculating, by the device, one or multiple second values for the one or multiple candidate tracking area codes based on the first values and the one or multiple candidate tracking area codes; selecting, by the device, one of the one or multiple candidate tracking area codes; and determining, by the device, whether a tracking area code of the target cell is an island tracking area code based on the one of the one or multiple candidate tracking area codes, as taught by Shakar, in the system of Mondale, so as to uses a Self Organizing Network (SON) Application Server (AS) to automatically classify a target cell as a boomer cell based on its distance and tier value in relation to a source cell and to exclude such boomer cells from having a neighbor relation in a neighbor list of the source cell created using the ANR procedure, see Shakar, paragraphs 1-2.

As per claim 2, the combination of Mondale and Shakar disclose the method of claim 1.

Shakar further disclose the method further comprising: providing, by the device, a remedial measure when it is determined that the tracking area code of the target cell is the island tracking area code (see para. 0009. 0023-0024, querying a Self Organizing Network-Optimization Manager (SON-OM) server to provide information about a distance between the source cell and the target cell and a tier value indicating a number of layers of cell sites between the source cell and the target cell; (iii) receiving the distance and 

As per claim 3, the combination of Mondale and Shakar disclose the method of claim 1.
 
Shakar further explicitly disclose, wherein the distance values between the neighbor cells and the target cells are Euclidean distance values (see para. 0026, calculate a distance between a source cell and a target cell in a cellular network and a tier value indicating a number of layers of cell sites between the source cell and the target cell in the cellular network, wherein the target cell is defined as having a neighbor relation with the source cell / Euclidean distance values). 

As per claim 9, claim 9 is rejected the same way as claim 1.  Mondale further disclose  A device (see Fig.13, 18-26, network node 64 (e.g., the SON server 42) comprising: a communication interface (see Fig.13, the SON server 42 includes a correlation function 48 with a communication interface); a memory, wherein the memory stores instructions (see Fig.13, a database 50 for storing); and a processor (see Fig.13, para. 0105, the SON server 42 with one or more processors).
 
As per claim 10, claim 10 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 3.

As per claim 17, claim 17 is rejected the same way as claim 1.
As per claim 18, claim 18 is rejected the same way as claim 2.

As per claim 20, claim 20 is rejected the same way as claim 3.

Allowable Subject Matter
Claims 4-8, 12-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469